Citation Nr: 0838068	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  98-18 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 
percent for sinusitis.

2. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board notes that in 
February 1998 and November 1998, the veteran requested a 
hearing before the Board.  However, the veteran subsequently 
withdrew his request in December 2002.  In October 2003 and 
January 2007, this matter was remanded to the RO for 
additional development.

As noted in the January 2007 remand, one of the disabilities 
at issue was described in the October 2003 remand as 
sinusitis, rhinitis, and status-post nasal polyps.  However, 
a subsequent November 2004 rating decision continued the 
denial of entitlement to a disability evaluation in excess of 
30 percent for the sinusitis, but assigned a separate 30 
percent rating for rhinitis, status post nasal polyps, with 
epistaxis, under Diagnostic Code 6522, effective from March 
1997.  This appears to be the appropriate Diagnostic Code for 
the veteran's type of rhinitis and it contemplates polyps.  A 
30 percent rating is the highest rating available under that 
Code, and it appears that the RO has assigned the effective 
date so as to encompass the entire period contemplated by the 
veteran's claim.  In view of the RO's actions, the Board 
believes that there is no remaining issue on appeal relating 
to the veteran's rhinitis and polyps.  However, the issue of 
entitlement to a rating in excess of 30 percent for sinusitis 
does remain in appellate status since applicable diagnostic 
criteria provide for a potentially higher rating.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis has not 
required radical surgery with chronic osteomyelitis, nor is 
it manifested by constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

2.  Bronchitis manifested during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.97, Diagnostic Code 6513 (2008).

2.  Bronchitis was incurred in the veteran's active duty 
service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issue of entitlement to service 
connection for bronchitis, in light of the favorable decision 
as it relates to this issue, the satisfaction of VCAA 
requirements is rendered moot. 

However, the record shows that in an April 2004 VCAA letter, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to an increased rating for 
sinusitis.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, a March 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the April 2004 VCAA letter along with 
the March 2006 notice fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, in a 
May 2004 statement, the veteran specifically addressed his 
symptoms as well as the effect his disability had on his 
daily activities demonstrating that he had actual knowledge 
of the requirements for an increased rating.  Further, the 
veteran is represented by a National service organization, 
which would have actual knowledge of the information 
necessary to substantiate the veteran's claim.  It is 
appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  In its January 
2007 remand, with respect to the issue pertaining to 
sinusitis, the Board directed the RO to obtain VA medical 
records from July 2004 to present.  Upon review of the claims 
file, it appears that these records have been associated with 
the claims file.  Thus, the Board finds that the RO has 
complied with the remand.  See Stegall v. West, 11 Vet.App. 
268 (1998).  The Board concludes that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in May 1997 and 
October 2004 for his service-connected sinusitis.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of an increased rating for sinusitis. 

II.  Increased Rating Issue

The present appeal includes the issue of entitlement to a 
rating in excess of 30 percent for the veteran's service-
connected sinusitis.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

This veteran's service-connected sinusitis has been evaluated 
as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6513, which pertains to chronic maxillary sinusitis.  
Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
rating formula for sinusitis.  Diagnostic Code 6510 pertains 
to chronic pansinusitis sinusitis; 6512 pertains to chronic 
frontal sinusitis; 6513 pertains to chronic maxillary 
sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  
Under the general rating formula, a 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A maximum 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

The veteran filed his current claim for an increased rating 
in March 1997.  The veteran was afforded a VA examination in 
May 1997.  The veteran reported that while on active duty 
military service, polyps were removed from the left side of 
his nose on two different occasions.  He also indicated that 
after discharge, he was operated on two more times.  He 
continued to have chronic discharge that occurred out of the 
left side of his nose.  It was usually clear, but sometimes 
yellow or darker and was about a tablespoon in quantity.  It 
occurred every night, and he found this fluid on his pillow 
or bed in the morning.  Further, the veteran indicated that 
he had chronic allergies, runny eyes and nose, with several 
oral allergies.  He had recurrent maxillary pain, but had no 
isolated purulent sinusitis.  He did have an increase in 
nasal symptoms associated with his known asthmatic 
bronchitis.  On physical examination, the veteran's nasal 
turbinates were swollen, somewhat erythematous.  The left 
side was almost occluded.  The right side was open.  He had 
no tenderness over any of his facial sinuses.  The diagnosis 
was chronic sinusitis, rhinitis status post nasal polyps 
times four.  The examiner noted that an x-ray was normal.  

A May 2003 VA CT scan showed fluid collections in the 
maxillary sinuses bilaterally; possible bilateral maxillary 
sinus polyps; and adherent clotted blood or submucosal 
hematoma involving the right side of the palate.  

On remand, the veteran was afforded another VA examination in 
October 2004.  The claims file was reviewed.  The veteran 
reported problems with chronic daily nasal congestion and 
phlegm.  He had drainage that was often postnasal that 
occurred daily for which he had to elevate the head of his 
bed at times.  The veteran indicated that he had to blow his 
nose everyday and he got a sensation of pain in the frontal 
sinuses and occasionally in the maxillary sinuses, which 
occurred one to two times per week and lasted about 15 
minutes.  The pain did not really limit him or disable him 
from any conditions.  He blew his nose frequently and got 
nosebleeds frequently.  His last nosebleed was about a year 
ago for which he was hospitalized.  If he laid flat, he would 
have phlegm and congestion from his nose, which drained 
posteriorly, so he liked to keep his head up.  He was retired 
and not working at the present time.  The nasal congestion 
did not really interfere with any of his activities except 
for when he was hospitalized.  Other than that, the veteran 
was not limited in his usual activities by his nasal 
condition.  The veteran only used antihistamines for his 
nose, because nasal sprays triggered reactions.  The examiner 
observed that the veteran had four surgeries on his nose, in 
the 1950s and 1960s.  He also noted the May 2003 CT scan of 
the sinuses.  The examiner provided that the veteran had 
idiopathic epistaxis and had been seen on numerous occasions 
for this problem with nasal polyposis.  He had anterior 
septal electrocautery.   The veteran has also had a posterior 
bleed and an anterior bleed and had been hospitalized with 
posterior packs and anterior packs in the past.  On physical 
examination, the veteran's sinuses were non-tender in the 
maxillary sinuses and moderately tender in the frontal 
sinuses.  There was a mild septal deviation.  There was white 
phlegm in the anterior changes of the septum with swelling of 
the mucus membranes.  The examination was consistent with 
postoperative condition and allergic rhinitis.  The 
assessment was allergic rhinitis, status post polypectomy, 
intermittent sinusitis and nosebleeds related to diagnosis 1, 
2, and 3.  The examiner opined that the severity of his 
service-connected sinusitis, rhinitis and status post nasal 
polyps was moderate at the present time.  With regard to 
rating of sinusitis, the veteran had purulent discharge 
following radical surgery.  However, he did not have 
incapacitating episodes of sinusitis or antibiotic treatment.  
However, he had incapacitating episodes of bleeding related 
to his sinuses.  He did have headaches two days a week, which 
were not incapacitating.  He had allergic rhinitis with 
polyps.  He had 50 percent obstruction of the nasal 
passageways on both sides.  He had more than six non 
incapacitation episodes per year of sinusitis characterized 
by headache pain and purulent discharge of his sinuses.  The 
examiner concluded that the veteran would be in the 30 
percent category for chronic maxillary sinusitis and the 30 
percent category for allergic rhinitis. 

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

The medical evidence of record includes VA treatment records 
and private treatment records.  The records indicated 
treatment for sinusitis and allergies at various times over 
the years.  The records also showed problems with recurrent 
nosebleeds.  In May 2003, the veteran under went 
electrocautery, left nasal septum for left epistaxis.  A 
March 2005 treatment record showed that the veteran 
complained of post nasal drip and frontal headaches.  A March 
2005 VA x-ray of the sinuses showed clear sinuses and a small 
metallic fragment in the left maxillary sinus that had been 
present since 1999.  A January 2006 VA treatment record 
showed that the veteran reported sinus pain and pressure.  
However, on examination, there was no sinus tenderness.  
Subsequent treatment records are silent with respect to the 
veteran's sinusitis.  
 
The Board acknowledges the veteran's statement that he 
believes a higher rating is warranted.  However, based on the 
medical evidence of record, a 50 percent rating is not 
warranted under the general ratings formula.  Again, a 50 
percent evaluation is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  The VA examinations and treatment records do not 
show chronic osteomyelitis.  Further, based on the treatment 
records and VA examinations, it does not appear that the 
veteran suffers from near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus.  The May 
1997 examination found that the veteran had no tenderness 
over any of his facial sinuses or purulent sinusitis.  While 
the October 2004 examiner noted purulent discharge and 
moderately tender frontal sinuses, significantly, the 
examiner characterized the veteran's sinusitis and moderate 
and intermittent.  He noted that the veteran only had 
headaches two days a week and did not have incapacitating 
episodes.  Further, in his description of the veteran's 
symptoms, he explicitly described the criteria for a 30 
percent rating.  Moreover, the evidence of record showed that 
his last polyectomy would have been in the 1960s at the 
latest, and treatment records do not show that he has had any 
recent surgeries.  Moreover, treatment records do not show 
continuous treatment for sinusitis.  Based on the medical 
evidence of record, the Board must conclude that the 
veteran's disability picture more nearly approximates a 30 
percent rating.  Therefore, a preponderance of the evidence 
is against the veteran's claim for an increase evaluation for 
his sinusitis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

III.  Service Connection Issue

The veteran is also seeking entitlement to service connection 
for bronchitis.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records showed that in January 1944, the 
veteran was treated for bronchitis, acute, catarrhal.  
However, a March 1946 service examination prior to discharge 
showed that the veteran's lungs were clinically evaluated as 
normal and a chest x-ray showed no significant abnormalities.  

A September 1998 private medical opinion stated that the 
veteran's bronchitis was aggravated by his sinusitis and 
rhinitis.  

VA and private treatment records showed an assessment of 
chronic bronchitis as well as chronic obstructive pulmonary 
disease, asthma, multiple episodes of pneumonia, and lung 
cancer.  However, these records do not offer a clear 
etiological opinion.  

In its January 2007 decision, the Board reopened the issue of 
entitlement to service connection for bronchitis and remanded 
the issue for further development, including a VA 
examination.  

The veteran was afforded a VA examination in May 2008.  The 
claims file was reviewed.  The veteran stated that he 
developed bronchitis in 1944 while in service.  The veteran 
indicated that after he left service, he had a chronic daily 
cough productive of yellow phlegm.  The veteran provided that 
he had been diagnosed with lung cancer in October 2007.  The 
examiner noted that the veteran was an ex-smoker who had quit 
in 1988.  The assessment was chronic bronchitis, lung cancer 
and emphysema.  The examiner opined that if the veteran's 
medical history was accurate, his current bronchitis started 
in approximately 1944.  The examiner also indicated that the 
current bronchitis was likely related to cigarette smoke, 
current lung cancer and bronchitis in service.  The examiner 
reiterated that if the veteran's medical history was 
accurate, his current bronchitis was related to the 1944 
infection and ongoing symptoms.  However, the examiner found 
that the bronchitis disability was not likely aggravated by 
his service-connected sinusitis, given his symptoms and 
medical history.  

Therefore, based on the May 2008 VA examination, the Board 
finds that service connection for bronchitis is warranted.  
Service treatment records showed that the veteran was treated 
for bronchitis in January 1944.  After reviewing the claims 
file and examining the veteran, the VA examiner found that 
the veteran's bronchitis was related to the 1944 infection.  
There is no medical evidence of record to refute this 
opinion.  Further, importantly, given that the veteran has 
continually complained of symptoms such as a chronic cough 
productive of phlegm since service, the Board finds that the 
record also shows a continuity of pertinent symptomatology to 
link bronchitis to service.  In conclusion, when resolving 
all benefit of the doubt in favor of the veteran, service 
connection is warranted for bronchitis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

A rating in excess of 30 percent for the veteran's service-
connected sinusitis is not warranted.  To that extent, the 
appeal is denied. 

Service connection for bronchitis is warranted.  To that 
extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


